Citation Nr: 1722594	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  13-21 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the left knee, to include as secondary to service-connected degenerative disc syndrome of the lumbar spine.

2.  Entitlement to service connection for degenerative arthritis of the right knee as secondary to service-connected degenerative disc syndrome of the lumbar spine. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1965 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009, March 2010, and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that in March 2014, the Veteran submitted a Form 21-22 naming the Veterans Service Organization (VSO) The American Legion as his representative, although there was no signature on the VSO signature line.  The American Legion was subsequently copied on correspondences sent to the Veteran by VA.  In December 2016, The American Legion wrote a letter stating that The American Legion did not represent the claimant because the Form 21-22 was unsigned by an accredited representative.  However, in February 2017, the Veteran submitted a new Form 21-22, this time with a valid VSO signature; therefore, the Board considers The American Legion to be the Veteran's representative in the above appeal. 

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for  right knee arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's degenerative arthritis of the left knee is etiologically related to his service-connected degenerative disc syndrome of the lumbar spine.

CONCLUSION OF LAW

The criteria for service connection degenerative arthritis of the left knee, to include as secondary to the service connected degenerative disc syndrome of the lumbar spine, have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016)


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a) (2016).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. 
§ 3.310(b) (2016); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A.
§ 5107; 38 C.F.R. § 3.102 (2016). 

In the instant case, the Veteran essentially contends that his left knee disability has been caused by his service-connected degenerative disc syndrome.  

In November 2008, the Veteran's treating orthopedic surgeon at the VA medical Center (VAMC) opined that the Veteran's left knee disability was related more likely than not to the lower part of his back, but did not provide a rationale. 

In June 2009, the Veteran was afforded a VA examination.  The examiner found that the Veteran's knee disability was less likely than not "related to degenerative disc disease of the lumbar spine" because there was little medical representation to connect the low back condition with the knees, and that the knee condition was separate; however he did not opine on whether the Veteran's degenerative disc syndrome aggravated his left knee arthritis.  

In October 2009, the Veteran's VAMC treating orthopedic surgeon again opined that the Veteran's left knee condition was more likely than not related to his lower back, this time providing the rationale that the Veteran has an antalgic gait due to his spine and cannot walk normally.  He also noted that the Veteran could not do any heavy lifting otherwise it would put abnormal stress upon his knee; and noted that the Veteran had a left knee replacement. 

The Board notes that while there are multiple medical opinions regarding whether the Veteran's degenerative arthritis of the left knee was caused by his back disability, that affording the Veteran the benefit of the doubt, the October 2009 opinion by the VA orthopedic surgeon provides a detailed and well-reasoned opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Furthermore, the June 2009 VA examination is not adequate as it does not discuss aggravation.  In such situations, VA regulations state that the benefit of the doubt will be afforded to the Veteran.  38 C.F.R. § 3.102 (2016).  Accordingly, service connection for left knee arthritis is warranted, and the appeal is granted.
ORDER

Entitlement to service connection for degenerative arthritis of the left knee, to include as secondary to the service-connected degenerative disc syndrome of the lumbar spine, is granted.


REMAND

The Veteran essentially contends that his right knee disability has been caused by his service-connected degenerative disc syndrome.  

First, the VA medical center (VAMC) records from April 2008 note that Veteran was treated privately by a Dr. E. a local orthopedist giving him Synvisc in his knees.  Therefore, upon remand these records should be obtained.  

Next, the Veteran was afforded a VA examination in June 2009.  The examiner found that the Veteran's knee disability was less likely than not "related to degenerative disc disease of the lumbar spine;" however, he did not opine on whether the Veteran's degenerative disc syndrome aggravated his right knee arthritis.  Therefore, upon remand, the Veteran should be afforded a new VA examination. 

Accordingly, the case is REMANDED for the following actions:

1.  With appropriate authorization from the Veteran, obtain outstanding records from Dr. E. 

2.  After the above is completed, afford the Veteran an appropriate VA examination to determine the nature and etiology of his right knee disability.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.  The examiner must provide an opinion addressing the following: 

Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right knee disability was either (1) caused by or (2) is aggravated by the Veteran's service-connected degenerative disc syndrome of the lumbar spine.

If the examiner determines that the right knee disability is aggravated by the Veteran's degenerative disc syndrome, the examiner should report the baseline level of severity of the mood disorder prior to the onset of aggravation.  If some of the increase in severity of the right knee is due to the natural progress of the disability, the examiner should indicate the degree of such increase in severity due to the natural progression of the right knee disability. 

The examiner must include a thorough rationale for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


